Allowance notice 
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 07/27/2022.
2.	The instant application is a continuation of 15/801,081, filed 11/01/2017, now U.S. Patent 10,676,352, which is a continuation of 14/712,816, filed 05/14/2015, now U.S. Patent 9,845,238, which is a division of 12/374,141, filed 08/25/2009, now U.S. Patent 9,061,901 which is a national stage entry of PCT/US2007/016408, International Filing Date: 07/19/2007, claiming priority from provisional applications 60831772, filed on, 07/19/2006, 60908582, filed on 03/28/2007 and 60908584, filed on 03/28/2007.

Claim status
3.	In the claim listing of 07/27/2022 claims 86-105 are pending in this application. Claims 1-85 are canceled. Claims 86 is amended to correct minor informality. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
4.	The previous rejection of claims 86-105 under 35 USC 103(a) as being unpatentable over Wang in view of Han has been withdrawn in view of persuasive arguments made by the applicant that the device of Wang requires a narrow cross section for the nanochannel in order to ensure that the nucleic acid chain is presented substantially near the molecular sensor. Modifying the device of Wang with the teachings of Han would result in a nanochannel that has a wide cross section, which allows the nucleic acid chain to move around and not be presented substantially near the molecular sensor (remarks, pgs. 7 and 8).
	Applicant has overcome the ODP rejections on the record by electronically filing the terminal disclaimer on 7/27/22 and its acceptance by the office on the same day.

Examiner’s comment
5.	Claims 86-105 have been renumbered as claims 1-20 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 86-105 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634